As filed with the Securities and Exchange Commission on August 2, 2013 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ICF INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3661438 (I.R.S. Employer Identification No.) 9300 Lee Highway, Fairfax, Virginia (Address of principal executive offices) (Zip Code) ICF International, Inc. 2010 Omnibus Incentive Plan, as amended (Full title of the plan) Sudhakar Kesavan Chairman & Chief Executive Officer ICF INTERNATIONAL, INC. 9300 Lee Highway Fairfax, Virginia 22031 (Name and address of agent for service) (703) 934-3000 (Telephone number, including area code, of agent for service) Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) With a copy to: James J. Maiwurm, Esq. Squire Sanders (US) LLP 8000 Towers Crescent Drive, Suite 1400 Tysons Corner, Virginia 22182 CALCULATION OF REGISTRATION FEE Title of Securities To be Registered Amount to be Registered 1, 2 Proposed Maximum Offering Price per Share 3 Proposed Maximum Aggregate Offering Price 3 Amount of Registration Fee ICF International, Inc. 2010 Omnibus Incentive Plan, as amended Common Stock, par value $0.001 per share $ $ $ 1 This Registration Statement registers the issuance of an additional 1,750,000 shares of common stock, par value $0.001 per share of ICF International, Inc., which may be issued pursuant to the terms and conditions of the ICF International, Inc. 2010 Omnibus Incentive Plan, as amended June 7, 2013 (the “2010 Plan”). 2 Pursuant to Rule 416(a), this Registration Statement shall also cover any additional shares of Registrant’s Common Stock that become issuable under the 2010 Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of Registrant’s Common Stock. 3 Computed in accordance with Rule 457(h) and 457(c) promulgated under the Securities Act of 1933, as amended , based on the average of the high and low prices of Registrant’s Common Stock on July 29, 2013 as reported on The Nasdaq Global Select Market. Pursuant to Rule 429, the prospectus relating to this Registration Statement is a combined prospectus that relates also to the Registration Statement on Form S-8 (File No. 333-168608) previously filed by the Registrant on August 6, 2010, which registers 2,676,186 shares of common stock, par value $0.001 per share. An aggregate filing fee for such prior Registration Statement in the amount of $2,961 (which, pursuant to Securities Act Rule 457, was offset by $1,430 representing the registration fees previously paid for 876,186 shares registered under earlier Forms S-8 less than five years ago relating to the Registrant’s 2006 Long-Term Equity Incentive Plan, which has been replaced and superseded by the 2010 Plan), were previously paid with respect to such shares. EXPLANATORY NOTE This Registration Statement on Form S-8 (the “Registration Statement”) registers an additional 1,750,000 shares of common stock, par value $0.001 per share, issuable by the Registrant under the 2010 Plan. The increase in the number of shares available for issuance under the 2010 Plan by 1,750,000 shares was approved by the Registrant’s stockholders on June 7, 2013. The increase in the number of shares available to be awarded under the 2010 Plan, as well as a summary of the terms of the 2010 Plan, are described in the Registrant’s definitive proxy statement, filed with the United States Securities and Exchange Commission (the “SEC”) on April 26, 2013. Pursuant to General Instruction E of Form S-8, the contents of a prior Registration Statement on Form S-8 registering 2,676,186 shares of common stock authorized for issuance under the 2010 Plan (File No. 333-168608 filed with the SEC on August 6, 2010 on behalf of the Registrant, and hereinafter referred to as the “Prior Registration Statement”), is hereby incorporated by reference in this Registration Statement and made a part hereof (except to the extent supplemented, amended or superseded by the information set forth herein). Upon effectiveness of this Registration Statement, an aggregate of 4,426,186 shares of common stock will have been registered for issuance under the 2010 Plan. The Prior Registration Statement is currently effective and relates to securities of the same class as those to which this current Registration Statement relates. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of this Registration Statement will be sent or given to participants in the plan listed on the cover of this Registration Statement as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”). Such documents need not be filed with the SEC either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed by the Registrant with the SEC are incorporated by reference into this Registration Statement: (a) The Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, which includes audited financial statements for the Registrant’s latest fiscal year. (b)The Registrant’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2013 and June 30, 2013. (b) The Registrant’s Current Reports on Form 8-K filed May 21, 2013 and June 11, 2013. (c) The description of the Registrant’s common stock which is contained in a registration statement on Form 8-A filed with the SEC on September 25, 2006 (File No. 001-33045) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any amendment or report filed for the purpose of updating such description. All reports and other documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part of this Registration Statement from the date of the filing of such reports and documents. Any statement contained in a document incorporated herein by reference shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated herein by reference modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. -2- Notwithstanding the foregoing, we are not incorporating by reference information furnished under Items 2.02 and 7.01 of any Current Report on Form 8-K, including the related exhibits, nor in any document or information deemed to have been furnished and not filed in accordance with SEC rules. Item 4. Description of Securities. Not Applicable. Item 5. Interests of Named Experts and Counsel. Not Applicable. Item 6. Indemnification of Directors and Officers. Article Sixth of our Amended and Restated Certificate of Incorporation provides as follows: “SIXTH: Indemnification. Section 6.1. Right to Indemnification.
